Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 3, 7-11, 13-15 and 18-27 are pending in the instant application.

The nonstatutory double patenting rejection of the instant claims over the claims in US Patent 10,906,885 is hereby withdrawn due to the amendment to the definition of the R2 variable in the instant claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 

Claims 1, 3, 7-11, 13-15 and 18-27 are rejected on the ground of nonstatutory obviousness-type double patenting (ODP) as being unpatentable over the conflicting claims of the following U.S. patents. See Table below.
US Patent No.
Conflicting Claims
See especially

10,399,958
Claims 1-20
Claim 11
10,927,094
Claims 1, 4, 5, 10-13 and 15
Claims 1 and 4

	

Although the conflicting claims are not identical, they are not patentably distinct from each other because US Patent 10,399,958 and US Patent 10,927,094 each claim species which anticipate the instant claimed invention.  
The instant application is related to US Patent 10,399,958 as follows.  The instant application is: 

a continuation of Application Number 16/510,976, now US Patent 10,479,775, which is 
a continuation of Application Number 15/766,455, now US Patent 10,399,958. 
A restriction was not required during the prosecution of Application Number 16/682,676, Application Number 16/510,976 or Application Number 15/766,455 and thus, no 35 USC 121 shield exists here. See MPEP 804.01. 
The instant application and US Patent 10,927,094 share at least one common inventor (Bharat Lagu).  Further, the instant application and US Patent 10,927,094 are not related to each other and thus, no 35 USC 121 shield exists here.  See MPEP 804.01.  Therefore, the claims in the patents anticipate and/or render obvious the instant claimed invention.


s 1, 3, 7-11, 13-15 and 18-27 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 9, and 13-19 of copending Application No. 17/179,604 {US 2021/0171494}.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the copending application claims a species which anticipates the instant claimed invention.  See claim 1 in the copending application.  The copending application also claims a pharmaceutical composition comprising the anticipatory species as well as methods of using the anticipatory species.
The instant application and the copending application share at least one common inventor (Bharat Lagu).  Further, instant application and the copending application are not related to each other and thus, no 35 USC 121 shield exists here.  See MPEP 804.01.  Therefore, the claims in the copending application .

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Response to Arguments
Applicant's arguments filed March 16, 2022 have been fully considered.  Applicant argues that the provisional obviousness-type double patenting rejection and the obviousness-type double patenting rejections have been overcome with the filing of a terminal disclaimer.
In response, a terminal disclaimer has not been filed in the instant application.  Applicant’s representative, Mr. Alburger, verified that no terminal disclaimer had been filed with the Response of 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 


Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 
Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



March 21, 2022
Book XXV, page 136